Citation Nr: 0211238	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a back disorder.  

(The claim of service connection for a back disorder, on the 
merits, will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1956 to January 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2002, the 
veteran testified before the undersigned member of the Board.  

The Board is not, at this time, considering the claim of 
service connection for a back disorder on the merits.  
Rather, the Board is undertaking additional development on 
that claim pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that claim.


FINDINGS OF FACT

1.  In a December 1994 decision, the RO denied service 
connection for a back knee disability.  The veteran did not 
appeal.

2.  Evidence submitted since the RO's December 1994 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1994 RO decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  New and material evidence has been submitted since the 
RO's December 1994 decision, thus, the claim of service 
connection for a back disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2001) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the veteran was notified in the 
November 1999 rating decision and in the June 2000 statement 
of the case, of the reasons and bases for the denial of his 
claim.  The Board concludes that the discussions in the 
rating decision and in the statement of the case, informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  In addition, in a VA letter dated in March 
2001, the veteran was specifically advised of the directives 
of VCAA.  He was advised of the same at his personal hearing 
before the undersigned member of the Board.  The hearing 
satisfied 38 C.F.R. § 3.103.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA.  In this 
case, pertinent private and VA records have been obtained and 
satisfy 38 C.F.R. § 3.326.  Moreover, as set forth below, the 
Board is reopening the veteran's claim; thus finding in his 
favor in that regard.  Future development is being sought in 
conjunction with his claim on the merits, as noted in the 
introductory portion of this decision.  Therefore, in this 
case with regard to the petition to reopen the claim, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

In this case, VA's duties have been fulfilled and the veteran 
has been advised of VCAA.  Moreover, as the Board finds that 
the directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below, 
because all initial matters with regard to VCAA were 
addressed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument. 

The veteran had active service from January 1956 to January 
1962.  Service medical records reveal that in December 1961, 
the veteran was evaluated.  Examination of his back was 
negative for any abnormalities.  

On February 27, 1956, the veteran reported that something had 
snapped in his back and he had back pain.  

On July 17, 1961, the veteran was seen for low back pain.  It 
was noted that the veteran was in apparently good health 
until one year before when he developed low to mid back pain 
which initially lasted a few hours.  This back pain recurred 
two or more times in a similar fashion.  During the past two 
months, he had had two severe episodes of aching back pain.  
The present episode began the night before when he bent over 
to remove clothing from the trunk of a car.  The pain 
remained steady and severe.  When he was lying flat in his 
bed, the pain radiated down his left posterior thigh.  
Physical examination revealed tenderness in the low to mid 
back which was worse on the right side.  There was limitation 
of right leg raising and limitation was worse on right 
abduction and on external rotation on the left.  On July 
19th, it was noted that there were acute muscle spasms on the 
right.  The veteran had improved slightly that day and 
treatment was continued.  On July 21st, there was still some 
slight limitation on flexing of the spine, otherwise, there 
were no complaints.  The veteran was released to duty.  On 
July 24th, the veteran complained of a sore back and he was 
put on light duty for 2 more days.  On July 31st, the veteran 
reported that the back pain had recurred.  Physical 
examination of the spine was negative.  There were no 
paravertebral muscle spasms.  The veteran reported pain on 
flexion and lateral flexion.  Straight leg raising was 
unremarkable.  Sensory testing to pin and vibratory was 
intact in both legs and feet.  The diagnosis was deferred.  
The examiner doubted lumbosacral disc problems, but noted 
that the veteran should be followed for this possibility.  X-
rays were recommended.  The veteran's December 1961 discharge 
examination was negative for any back abnormality.  

In March 1994, the veteran applied for service connection for 
a back disorder.  He indicated that he underwent back surgery 
at a private hospital in the 1970's, but those records were 
no longer available for review.  In a December 1994 rating 
decision, service connection for a back condition was denied.  
Although the rating decision listed lumbar strain, the actual 
disability which was denied was a back condition in general.  
The reason the RO denied the veteran's claim was based on a 
finding that the inservice back complaints were acute and 
transitory and resolved without any residuals.  In January 
1995, the veteran was notified of this decision and of his 
procedural and appellate rights.  He did not appeal that 
rating decision.  

The December 1994 RO decision which denied service connection 
for a back disorder is final.  38 U.S.C.A. § 7105.

When a claim has been disallowed, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  According to the Court (the United 
States Court of Veterans Appeals), the pertinent VA law 
requires that in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In this case, the last final decision of record 
was the December 1994 decision. 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).)

Currently, the veteran seeks to reopen his claim of service 
connection for a back disorder.  In support of his claim, he 
has submitted additional evidence and additional evidence has 
been obtained and added to the claims file.  

The veteran submitted copies of service medical records which 
were duplicative except for a May 1961 entry which noted that 
he veteran had recurrent back pain.  This entry referred to a 
February 3, 1961 entry, also for recurrent back pain.  A 
review of the service medical records of record discloses 
that on February 3, 1961, the veteran was involved in a motor 
vehicle accident, but he did not injure his back at that 
time.  The later July 1961 records noted that the back was 
not injured in that accident.  

Also received were 1994 records of Dr. Donald Bonney.  In 
July 1994, the veteran was seen by Dr. Bonney with complaints 
of a stiff neck and lower back pain.  He indicated that his 
current problems began in 1960 and had been worse than the 
present time in 1972 when he underwent a laminectomy.  The 
diagnosis was acute cervicothoracic sprain and lumbosacral 
strain.  

The veteran's private physician, Albert C. Brown, M.D., 
submitted a March 2000 statement.  He stated that the veteran 
had had lumbar pain intermittently since 1961.  He was status 
post L5-S1 disc surgery in 1975.  His most recent lumbar 
spine x-ray taken in November 1999 showed advanced 
degenerative disc disease at L4-L5 and L5-S1.  Attached to 
Dr. Brown's statements were the service medical records dated 
in May 1961 and July 1961 which showed treatment for back 
complaints.  

VA outpatient records were received which showed current 
treatment for low back disability.  It was noted that he had 
back treatment in 1961 and in the 1970's, but it was noted 
that there were no records on file at the VA Medical Center.  

Also, the veteran's sister submitted a statement in which she 
indicated that since the veteran returned home from service, 
he had had back pain and had undergone surgery.  Although the 
veteran's sister has not been shown to be capable of making 
medical conclusions and her statements regarding causation 
are not competent, she is considered competent to report what 
she observed.  Espiritu v. Derwinski, 2 Vet .App. 492, 495 
(1992).

In January 2002, the veteran testified at a personal hearing 
before the undersigned member of the Board.  At that time, he 
testified that he originally injured his back during boot 
camp in 1956 when he was picking up a case of milk and felt 
his back snap.  He was given a muscle relaxant and was put on 
bed rest.  Thereafter, the veteran related that he reinjured 
his back several times.  In 1961, he indicated that he was in 
traction for a week after he injured his back when he reached 
into the trunk of a car.  After service, the veteran related 
that he continued to have back problems.  He reported that in 
1975, he had surgery to take care of a disc problem.  The 
veteran and his representative requested that the veteran's 
case be held so that he could be afforded a VA examination to 
obtain a medical opinion regarding the etiology of current 
back disorder.  

In sum, there is an additional service medical record showing 
additional complaints of back pain.  There is lay evidence 
which tends to show that the veteran complained of back pain 
post-service and underwent back surgery for his back 
complaints in the mid-1970's.  There is current medical 
evidence of a low back disorder.  Dr. Brown indicated that 
the veteran had reported low back pain intermittently since 
service and also provided the current diagnosis.  His 
statement was attached to the service medical records and it 
appears that he reviewed those records in conjunction with 
his statement.  The United States Court of Appeals for 
Veterans Claims ("the Court") has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, 
presuming the credibility of the new evidence, that evidence 
shows inservice treatment for a back disorder, back 
complaints dating from service to the present time indicative 
of continuity of symptoms, and a current diagnosis of a back 
disorder.  The reason the RO previously denied the veteran's 
claim was based on a finding that the inservice back 
complaints were acute and transitory and resolved without any 
residuals.  The new evidence shows that the veteran continued 
to have back problems from service to the present time.  
Therefore, the new evidence addresses the prior defect in the 
record.  

In light of the foregoing, the Board finds that the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for a back disorder.  Thus, the newly 
submitted evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156.


ORDER

The petition to reopen a claim of service connection for a 
back disorder is granted; and the appeal is allowed to this 
extent.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

